Name: Commission Regulation (EEC) No 2287/81 of 7 August 1981 amending for the third time Regulation (EEC) No 2254/80 laying down for the wine-growing year 1980/81 detailed rules for the distillation of the by-products of wine-making
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 223/ 16 Official Journal of the European Communities 8 . 8 . 81 COMMISSION REGULATION (EEC) No 2287/81 of 7 August 1981 amending for the third time Regulation (EEC) No 2254/80 laying down for the wine-growing year 1980/81 detailed rules for the distillation of the by-products of wine making same for all distillation operations carried out within the framework of Regulation (EEC) No 2254/80 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2254/80 is hereby amended as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Articles 39 (7) and 65 thereof, Having regard to Council Regulation (EEC) No 878/77 of 6 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 850/81 (4 ), and in particular Articles 4 (3) and 5 thereof, Whereas Article 9 of Commission Regulation (EEC) No 2254/80 (5 ), as last amended by Regulation (EEC) No 3246/80 (6), laid down that distillation operations must be completed by 31 August 1981 ; whereas, as a result of the substantial extent of the distillation measures undertaken during this wine-growing year and of the fact that distillery activity slows down in summer, distilleries will not be able to meet the pres ­ cribed time limit ; whereas the period for carrying out this distillation should therefore be extended by one month ; whereas , accordingly, certain other dates which are fixed on the basis of the time limit for distil ­ lation should be adapted as a result of that extension ; Whereas in order to avoid discrimination against certain producers and to avoid any error of interpreta ­ tion which might come about in respect of the repre ­ sentative rates to be applied pursuant to Commission Regulation (EEC) No 373/78 (7), as last amended by Regulation (EEC) No 1943/78 (8), and Commission Regulation (EEC) No 1054/78 (9), as last amended by Regulation (EEC) No 1380/80 ( 10), it should be stated that the representative rate applicable remains the 1 . In Article 4 ( 1 ) ' 31 July 1981 is replaced by '31 August 1981 '; 2. In Article 4 (3) '31 August 1981 ' is replaced by '31 October 1981 '; 3 . In Article 4 (4) '31 August 1981 ' is replaced by ' 15 October 1981 '; 4. In Article 9 '31 August 1981 ' is replaced by '30 September 1981 '; 5. In Article 11 (3) '1 October 1981 ' is replaced by '1 December 1981 '; 6 . The following Article 12a is inserted : Article 12a The representative rate applicable for conversion into national currency of the prices and amounts referred to in this Regulation shall be that in force on 16 December 1980 .' ( ») OJ No L 54, 5 . 3 . 1979, p . 1 . Article 2 (2 ) OJ No L 360 , 31 . 12 . 1980 , p . 18 . (3 ) OJ No L 106, 29 . 4 . 1977, p . 27 . (4) OJ No L 90, 4 . 4. 1981 , p. 1 . ( 5 ) OJ No L 227, 29 . 8 . 1980, p . 15 . (&lt;&gt;) OJ No L 341 , 16 . 12. 1980 , p . 20 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1981 . ( 7) OJ No L 53 , 24 . 2 . 1978 , p . 7 . (8 ) OJ No L 221 , 12. 8 . 1978 , p . 5 . ( ») OJ No L 134, 22 . 5 . 1978 , p . 40 . H OJ No L 140 , 5 . 6 . 1980 , p . 57 . 8 . 8 . 81 No L 223/ 17Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 August 1981 . For the Commission Poul DALSAGER Member of the Commission